Case 1:20-cv-02949-LAP Document 16-12 Filed 04/24/20 Page 1 of 2




               EXHIBIT 12
                     Case 1:20-cv-02949-LAP Document 16-12 Filed 04/24/20 Page 2 of 2

Contact
                                       Ronald Romano
www.linkedin.com/in/ronald-            President at Roman Chariot Bus Sale's
romano-0a155340 (LinkedIn)             Greater New York City Area

Top Skills                             Summary
Transportation
                                       40 years experience in Auto, Equipment, Bus, Van Sales. Personal
Strategic Planning
                                       and Commercial Finance.
New Business Development
                                       CEO of multiple companies, and growing.


                                       Web Links to my companies:


                                       www.romenchariotbussales.com


                                       www.romanchariotcars.com


                                       www.cfsfinancing.com



                                       Experience
                                       Roman Chariot Bus Sale's
                                       President
                                       October 2006 - Present (13 years 7 months)
                                       346 Route 9 N, Manalapan NJ 07726


                                       Roman Chariot Bus & Van Sales, LLC
                                       CEO
                                       January 2002 - January 2017 (15 years 1 month)
                                       Manalapan, New Jersey




                                       Education
                                       Kingsborough Community College
                                       Associate’s Degree, Business, Management, Marketing, and Related Support
                                       Services · (1980 - 1982)




                                                                       Page 1 of 1
